--------------------------------------------------------------------------------

Exhibit 10.1
 
MOTORCAR PARTS OF AMERICA, INC.


OPTION PURCHASE AGREEMENT
 
THIS OPTION PURCHASE AGREEMENT (the “Agreement”) is made between Motorcar Parts
of America, Inc., a New York corporation (the “Company”), and Selwyn Joffe (the
“Holder”), as of October 9, 2013 (the “Effective Date”).


RECITALS
 
A.            The Company and the Holder are parties to that certain stock
option agreement, dated as of January 14, 2004, pursuant to which the Company
granted to the Holder an option to purchase 100,000 shares of the common stock,
$0.01 par value per share, of the Company (the “Common Stock”), with an exercise
price of $6.345 per share (the “Option”).
 
B.            The Company and the Holder agree that the Company shall purchase
from the Holder, and the Holder shall sell to the Company, the Option at the
Purchase Price and pursuant to the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
 
PURCHASE OF THE OPTION
 
Section 1.1        Purchase of the Option.  The Holder sells, conveys,
transfers, assigns, and delivers to the Company, and the Company hereby
purchases from the Holder, the Option (the “Purchase”).  As consideration for
the Purchase, the Company agrees to pay to the Holder the Purchase Price (as
defined below) promptly following the Effective Date through the Company’s
payroll system in accordance with its usual practices, subject to the terms and
conditions of this Agreement.  The Purchase Price shall be subject to
withholding by the Company of all amounts which the Company is required to
withhold under federal, state and local tax law.
 
Section 1.2         Representations by the Holder.  In connection with the
Purchase, the Holder represents and warrants to the Company as follows:
 
(a)            Authorization of Transaction.  The Holder has the full, absolute
and unrestricted right, power and authority to enter into this Agreement.  The
performance by the Holder of his obligations and duties hereunder does not and
will not violate any agreement to which the Holder is a party or by which the
Holder is otherwise bound.
 
(b)            No Action.  There are no actions, proceedings or investigations
pending or, to the Holder’s knowledge, threatened against or involving the
Holder, the Option or the 100,000 shares of Common Stock underlying the Option
(collectively, the “Shares”), in any case, that question the Purchase or would
prevent the consummation thereof.

--------------------------------------------------------------------------------

(c)            Access to Information.  The Holder is aware of the Company’s
business affairs and financial condition and has received all information that
he considers necessary or appropriate about the Company and the Purchase to
reach an informed and knowledgeable decision to enter into the Purchase.
 
(d)        Experience.  The Holder hereby represents and warrants that the
Holder has such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risks of entering into the Purchase.
 
(e)            Tax Liability.  The Holder has reviewed with his own tax advisors
the federal, state, local and foreign tax consequences of the Purchase.  The
Holder has relied solely on such advisors and not on any statements or
representations of the Company or any of its agents for the federal, state,
local and foreign tax consequences to the Holder that may result from the
Purchase.  The Holder understands that he (and not the Company) shall be
responsible for any tax liability of the Holder that may arise as a result of
the Purchase.
 
(f)             Acknowledgement.  The Holder acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, and has not
relied upon any representations made by the Company (other than those contained
herein) in making his decision with respect to the Purchase.
 
(g)            Further Assurances.  The Holder covenants to make, execute,
acknowledge and deliver all such other instruments, certificates, letters and
other writings and amendments to this Agreement, and, in general, to take such
further action as the Company, in its sole and absolute discretion, may consider
necessary or proper in connection with or to carry out the Purchase.  
 
(h)            Release.  From and after the Purchase, the Holder, on behalf of
himself and his successors and assigns, hereby releases the Company, its
officers, directors, stockholders, employees, affiliates, representatives and
agents from any and all claims, demands, and causes of action of any kind
whatsoever, whether or not now known, suspected or claimed, which the Holder
ever had, now has, or claims to have had arising exclusively out of the
Purchase.  Subject to the limited scope of this release, this release applies
and extends to all rights, causes of action, or claims asserted, or which could
have been asserted, by the Holder as of the date of this Agreement, irrespective
of the theory of recovery that could have been asserted.
 
Section 1.3         Certain Definitions.  As used in this Agreement, the
following terms have the following respective meanings:
 
“Purchase Price” means an aggregate amount equal to $626,500, which is equal to
(A) the Market Price less (B) $6.345, the per share exercise price, multiplied
(C) by 100,000 (representing the Shares) and less (D) a $5,000 administrative
fee.
 
“Market Price” means $12.66, the closing price for the Common Stock on the
Nasdaq Global Market on September 27, 2013.
2

--------------------------------------------------------------------------------

ARTICLE II
 
MISCELLANEOUS
 
Section 2.1         Governing Law; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
excluding that body of law pertaining to conflicts of law.  Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
Section 2.2         Assignment; Successors and Assigns.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement may be
assigned or delegated, in whole or in part, by operation of law or otherwise, by
either party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void.  This
Agreement shall be binding on the parties hereto, and their respective
successors and assigns, and may not be amended, modified or supplemented in any
manner, except by an instrument in writing signed on behalf of each party
hereto.
 
Section 2.3         Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto and any such prior
agreement of the parties hereto in respect of the subject matter contained
therein is hereby terminated and canceled.
 
Section 2.4         Counterparts; Electronic and Facsimile Signatures.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  This Agreement may be executed and delivered electronically
(including by transmission of .pdf files) and by facsimile and, upon such
delivery, such signatures will be deemed to have the same effect as if the
original signature had been delivered to the other party.
 
Section 2.5         Further Assurances.  At any time and from time to time after
the date of this Agreement, each of the Company and the Holder, at its own cost
and expense, in good faith and in a timely manner, shall use its respective
commercially reasonable efforts to take or cause to be taken all appropriate
actions, do or cause to be done all things necessary, proper or advisable, and
execute, deliver and acknowledge such documents and other papers as may be
required to carry out the provisions of this Agreement and to give effect to the
consummation of the transactions contemplated herein.
 
(Signature Page Follows)
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
 
THE HOLDER:
 
 
 
 
 
 
/s/ Selwyn Joffe
 
 
Selwyn Joffe
 
 
 
THE COMPANY:
 
 
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
 
By:
/s/ Michael M. Umansky
 
 
Name: Michael M. Umansky
 
 
Title: Vice President and General Counsel
 

 
[Signature Page to Option Purchase Agreement]
 
 

--------------------------------------------------------------------------------